Exhibit 10.1

SIRONA DENTAL SYSTEMS, INC.

EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

AGREEMENT, made as of the      day of December, 2009, between SIRONA DENTAL
SYSTEMS, INC. (the “Company”) and                      (the “Employee”),
pursuant to the Sirona Dental Systems, Inc. Equity Incentive Plan (the “Plan”).

1. Restricted Stock Unit Award. The Company hereby grants to the Employee a
restricted stock unit award under the Plan, consisting of the right to receive
             shares of the Company’s common stock (“Shares”) upon the terms and
conditions set forth in this Agreement.

2. Vesting Conditions; Forfeiture. Except as otherwise provided by the Plan, the
Employee’s right to receive the Shares shall become vested in three equal annual
increments, beginning on the second anniversary of the date hereof, subject to
the Employee’s continuous employment or other service with the Company or any of
its subsidiaries through the applicable vesting date. Upon the termination of
the Employee’s employment or other service with the Company and its
subsidiaries, the Employee’s right to receive Shares covered by this Agreement,
to the extent not previously vested, will thereupon terminate and be canceled.

Issuance of Shares; Rights as a Shareholder.

(a) General. If and as soon as practicable after the Employee’s right to receive
any Shares becomes vested in accordance with the provisions hereof, the Company
will cause such Shares to be issued and delivered in certificated or electronic
form to the Employee, subject to the satisfaction of any applicable tax
withholding requirements. Notwithstanding the foregoing, delivery of the vested
Shares (a) may be deferred by the Company until as late as March 15 of the
calendar year next following the calendar year in which the Shares become vested
so as, to among other things, ensure that Shares are delivered during an open
trading period with respect to the Company’s common stock; and (b) shall be
deferred until such later time as may be specified in a separate written
deferral agreement made between the parties in compliance with Section 409A of
the Internal Revenue Code of 1986.

(b) Tax Withholding. The Company shall require as a condition of the issuance of
vested Shares under this Agreement that the Employee remit to the Company an
amount sufficient in the opinion of the Company to satisfy any US or non-US tax
withholding requirements, including federal, state and other governmental tax
withholding requirements, attributable to the vesting or issuance and delivery
of the Shares. In addition, or in the alternative, the Company, acting in its
discretion, may satisfy such tax withholding obligation (to the minimum required
extent) in whole or in part by withholding Shares that would otherwise be
delivered to the Employee based upon the fair market value of the Shares on the
applicable date or, alternatively, the Company may permit the withholding
requirement to be satisfied pursuant to a broker-facilitated arrangement
involving the sale of a number of Shares sufficient to satisfy the withholding
obligation.

 

- 1 -



--------------------------------------------------------------------------------

(c) Rights as a Shareholder. The Employee shall have no voting or other rights
of a shareholder with respect to the Shares unless and until such Shares are
issued to the Employee in accordance with the provisions hereof.

4. Restrictions on Transfer. The Employee’s right to receive Shares under this
Agreement may not be sold, assigned, transferred, pledged or otherwise alienated
or disposed of (except by will or the laws of descent and distribution), and may
not become subject to attachment, garnishment, execution or other legal or
equitable process, and any attempt to do so shall be null and void.

5. No Other Rights Conferred. Nothing contained herein shall be deemed to give
the Employee a right to be retained in the employ or other service of the
Company or any of its subsidiaries or affect the right of the Company and its
subsidiaries to terminate or amend the terms and conditions of the Employee’s
employment.

6. Provisions of the Plan Control. The provisions of the Plan, the terms of
which are incorporated in this Agreement, shall govern if and to the extent that
there are inconsistencies between those provisions and the provisions hereof.

7. Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement, constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified except by
written instrument executed by the parties.

8. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware, without regard to its principles of conflict of laws.

9. Counterparts. This Agreement may be executed in separate counterparts, each
of which will be an original and all of which taken together shall constitute
one and the same agreement.

 

SIRONA DENTAL SYSTEMS, INC. By:  

 

 

Employee

 

- 2 -